Citation Nr: 9906724	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Hodgkin's disease and 
or non-Hodgkin's lymphoma, claimed as resulting from exposure 
to herbicides in Korea.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a claim of entitlement to 
service connection for non-Hodgkin's lymphoma, claimed as due 
to exposure to Agent Orange in South Korea.


FINDINGS OF FACT

1.  The veteran was stationed at Camp Casey, near the 
demilitarized zone (DMZ) between North Korea and South Korea, 
in 1968 and 1969.

2.  Official records confirm that herbicide agents were 
sprayed in South Korea from the Civilian Control Line to the 
southern boundary of the DMZ during 1968 and 1969.

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
was exposed to herbicide agents during his period of active 
military service.

4.  Medical evidence of record shows that the veteran has 
been diagnosed with non-Hodgkin's lymphoma.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred in the veteran's period 
of active military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Diseases defined by regulation as associated with exposure to 
herbicide agents will be considered to have been incurred in 
service, under circumstances specified by statute and 
regulations, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.309(e).  Non-
Hodgkin's lymphoma is among the diseases which may be 
presumed service-connected if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are met.  38 C.F.R. 
§ 3.309(e).  The veteran must have been exposed to one of the 
herbicides specified by regulation.  38 C.F.R. § 3.307(a)(6).  
If a veteran had service in the Republic of Vietnam, exposure 
to herbicide may be presumed.  Veterans who served outside 
the Republic of Vietnam must establish exposure to one of the 
specified herbicides.  Compare 38 C.F.R. § 3.309(e) with 
38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the veteran had active service from October 
1967 to May 1969.  For a period of time in 1968 and 1969, the 
veteran was stationed in Korea, according to his official 
military personnel record, DA Form 20.  The DA Form 20 
reflects that the veteran was a member of Company C, 7th 
Medical Battalion, 7th Infantry Division.  Although the DA 
Form 20 does not reflect the location at which this unit was 
stationed, a fellow servicemember, M.R.M., M.D., has provided 
an October 1996 statement, in which he states that he was the 
general medical officer for the 7th Medical Battalion, 
stationed at Camp Casey, Tongduchon, Korea.  The former 
servicemember provided a copy of a booklet apparently 
entitled, "camp casey, korea (sic)," dated in August 1968.  
A copy of one of the pages from that booklet includes a 
picture of the veteran.

The veteran has provided numerous post-service private and VA 
medical records which reflect that the veteran has been 
treated for non-Hodgkin's lymphoma, including treatment of a 
recurrence of non-Hodgkin's lymphoma following remission.  

An official letter from the Department of the Army to Senator 
John Glenn, dated in May 1996, reflects that official records 
show use of 21,000 gallons of Agent Orange in Korea in 1968 
and 1969 in the area of the DMZ.  This letter also states 
that Camp Casey was located in the area of the DMZ.  

A letter from the Director, United States Armed Services 
Center for Research of Unit Records (USASCRUR), (formerly the 
United States Army and Joint Services Environmental Support 
Group, ESG), to VA dated in February 1998 also confirms use 
of Agent Orange in Korea in 1968 and 1969, and confirms that 
Camp Casey was located near the DMZ.

The evidence of record also includes a copy of an 
unidentified report, which appears to have been prepared by a 
service department within the Department of Defense, titled, 
"Vegetation Control Program CY 1968," which reflects that a 
program for control of vegetation near the DMZ by use of 
herbicide defoliants was approved in 1967.  Shipment to Korea 
of materials necessary to accomplish the program goals began 
in early 1968.  The report reflects that herbicides were to 
be applied from the Civilian Control Line in South Korea to 
the southern border of the DMZ, with priority applications in 
the vicinity of roads and tactically significant areas.  

Neither the governing statutory provision, 38 U.S.C.A. 
§ 1116, nor the regulations specify what evidence a veteran 
who did not serve in Vietnam must provide in order to 
establish exposure to herbicide agents.  Official responses 
to VA from the Department of the Army Medical Research and 
Material Command, dated in June 1995, and from the Army 
Chemical and Biological Defense Command, dated in August 
1995, make it clear that there are no specific records of 
exposure available for a particular veteran unless the 
veteran was enrolled as a medical volunteer in specific 
medical research.  There is no record that the veteran 
participated in any medical research regarding effects of 
herbicides.  There is no evidence that there are any other 
sources of official records which might show whether the 
veteran was individually exposed to herbicide agents used in 
South Korea while he was stationed there.  

There is no requirement, in either the statute or the 
regulation, that the veteran establish the method of 
exposure, such as whether exposure was through ingestion, 
skin contact, or inhalation, nor is there a requirement that 
the veteran establish a particular level of exposure or 
length of exposure.  Rather, the regulation only states that 
"[I] f a veteran was exposed to an herbicide agent during 
active . . . service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) (which 
defines the herbicide agents covered under the statute) are 
met . . . ."  

In this case, the veteran has established that he was 
stationed in an area where herbicide agents were used.  
Moreover, the evidence clearly reflects that herbicide agents 
were used during the relevant time period when the veteran 
was stationed at that location.  The official evidence also 
shows that the herbicides used in South Korea were also used 
in the Republic of Vietnam and are among the herbicide agents 
specified in the requirements of 38 C.F.R. § 3.307(a)(6).  
The evidence further reflects that approximately 21,000 
gallons of herbicide were used in the area near the South 
Korea side of the DMZ, where the veteran was stationed, 
during the relevant period, that is, while the veteran was 
there.  

In this particular case, it does not appear that there are 
any additional official records available which may assist in 
determining whether the veteran was actually individually 
exposed to herbicides in service, or, if so, what his level 
of exposure might have been.  However, given the official 
confirmation of amount of herbicide used, the locations 
covered with defoliant, and the evidence as to where the 
veteran was stationed, the Board believes that the positive 
and the negative evidence as to whether the veteran actually 
incurred exposure to a herbicide in this particular case is 
at least in equipoise. 

Where the evidence that the veteran was exposed to a 
herbicide is in equipoise, reasonable doubt as to exposure 
must be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Having resolved doubt as to exposure in the 
veteran's favor, the presumption that the veteran's exposure 
was etiologically related to post-service development of non-
Hodgkin's lymphoma is applicable.  With application of the 
presumption, the Board finds that the veteran incurred non-
Hodgkin's lymphoma in service or as a result of service.


ORDER

The appeal is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

- 4 -


- 5 -


